DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 21-27 are pending and have been examined, where claims 21-27 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 21-27 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “assigning a corresponding geolocation to each one of the images of the crop field based on georeference data from the navigation sensor; generating a plant count for each one of the images of the crop field; and generating an aggregated geospatial information data value set based on the plant counts and based on the geolocations” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of aerial imaging, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 21-27 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 20170084039) in view of Isler (US 20160307329).

Regarding claim 21, Ritter discloses a method of plant counting in a crop field, the method comprising:
flying an unmanned aerial vehicle over the crop field, the unmanned aerial vehicle including a camera and a navigation sensor (see paragraph 26, the one or more remote sensing devices may include a first camera having a red filter thereon and a second camera having a near infrared filter thereon, see figure 1, 24 is read as the navigation sensor, also see figure 2, 210 is the UAV);
as the unmanned aerial vehicle is flying over the crop field, capturing a plurality of images of the crop field using the camera on the unmanned aerial vehicle (see figure 2 below);

    PNG
    media_image1.png
    440
    840
    media_image1.png
    Greyscale

assigning a corresponding geolocation to each one of the images of the crop field based on georeference data from the navigation sensor (see paragraph 23, remote sensing devices 24 may provide output signals conveying information related to one or more of a time stamp, a position, e.g., latitude, longitude, and/or altitude, an attitude, e.g., roll, pitch, and/or yaw/heading, a spectral measurement of solar irradiance, calibration information specific to the device, and/or other information corresponding to individual ones of the one or more images); and 
generating a plant count for each one of the images of the crop field (see paragraph 40, crop density determination component 40 may determine a first count corresponding to the crop population and a second count corresponding to the non-crop population per unit area for one or more of the images).
Ritter is silent in disclosing generating an aggregated geospatial information data value set based on the plant counts and based on the geolocations. However, Ritter teaches background clutter segregation component 34 count a total number of independent blobs with a “blob counting” algorithm and store the count with the value of the threshold (see paragraph 30), which suggests an aggregate count on all the plants in the captured images. Isler discloses generating an aggregated geospatial information data value set based on the plant counts and based on the geolocations (see paragraph 31, create a number of different composite reference frames and independently count the number of apples in each composite reference frame. The counts of each composite reference frame are summed to form the total apple count, also see figure 6c below):

    PNG
    media_image2.png
    458
    1164
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include aggregated geospatial information data value set based on the plant counts and based on the geolocations in order to expose hidden in one image but is revealed in another image taken from another view, further in improving image recognition. 

Regarding claim 22, Ritter discloses the method of claim 21, wherein the aggregated geospatial information data value set is displayed on a portable electronic device, a tablet, a personal computer, or a mobile phone (see paragraph 49, the given client computing platform 18 may include one or more of a desktop computer, a laptop computer, a handheld computer, a tablet computing platform, a NetBook, a Smartphone, a gaming console, and/or other computing platforms).

Regarding claim 23, Isler discloses the method of claim 21, comprising displaying a graphical representation of the aggregated geospatial information data value set (see paragraph 64, monitor 48 comprises a touch screen that both displays input and provides locations on the screen where the user is contacting the screen). See the motivation for claim 21.

Regarding claim 24, Isler discloses the method of claim 21, comprising displaying the aggregated geospatial information data value set as a human-viewable image (see figure 4A, the image is viewable by human):

    PNG
    media_image3.png
    248
    838
    media_image3.png
    Greyscale
.

Regarding claim 25 see the rationale and rejection for claims 21, 22 and 23. See paragraph 49 of Ritter for the computing device and paragraph 64 of Isler for display. 

Regarding claim 26, see the rationale and rejection for claim 22.

Regarding claim 27, Isler discloses the method of claim 25, wherein generating the plant count for each one of the images of the crop field, generating the aggregated geospatial information data value set, and displaying the aggregated geospatial information data value set on the computing device occur in real-time at the crop field (paragraph 26, periodically or in real-time, UAV 202 provides camera videos 222 and 224 to image processing server 204, videos 222 and 224 may be provided over a wireless connection). See motivation for claim 21. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 11/17/22